Citation Nr: 0335569	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  01-07 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA), Pittsburgh, 
Pennsylvania, Regional Office (RO), which determined that new 
and material evidence had not been received and denied the 
veteran's application to reopen a previously denied claim of 
service connection for a psychiatric disorder to include 
PTSD.  In July 2002, a hearing was held before the 
undersigned Veterans Law Judge (formerly referred to as a 
Member of the Board) in Washington, DC.  In October 2002, the 
Board undertook additional development pursuant to authority 
granted at that time by 38 C.F.R. § 19.9(a)(2) (2002).

In June 2003, the Board issued a decision finding that new 
and material evidence had been received to reopen a 
previously denied claim of service connection for a 
psychiatric disorder, to include PTSD.  By that same 
decision, the Board also remanded this claim to the RO for a 
merits-based adjudication.  However, as will be explained 
below, the case must be remanded for additional development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002) have not been satisfied with respect to 
the issue on appeal.  Specifically, the VCAA provides that 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b)(1), (2).

Here, the veteran contends that he has developed a 
psychiatric disorder as a result of his active duty service.  
The veteran maintains that during his tours of duty in 
Vietnam, his unit came under constant mortar attacks, and 
that he saw several of his service comrades wounded due to 
these attacks.  He further contends that the stresses 
associated with his Vietnam experience were the precipitating 
factors leading to his current psychiatric disability.

In this context, the Board observes that while this case was 
in a remand status at the RO, the veteran's military records 
were corrected in May 2003 to reflect his award of the Combat 
Action Ribbon.  (See DD Form 215, Correction of DD Form 214, 
dated May 2003).  Since the receipt of this particular 
decoration can be accepted as proof of combat status, see, 
e.g., Marcoux v. Brown, 10 Vet. App. 3, 5-6 (1996), the 
veteran's lay or other evidence describing the events 
associated with his Vietnam experience is to be accepted as 
sufficient proof of the claimed in-service events, if the 
events are consistent with the circumstances, condition, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  Thus, the Board accepts 
the veteran's accounts of his being subjected to mortar 
attacks and his having seen several of his comrades wounded 
during such attacks as satisfactory lay evidence to support a 
finding that such incidents occurred during service.  See 
38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389, 393 
(Fed. Cir. 1996).

Because the information and evidence relevant to the 
veteran's combat status were not a part of the record at the 
time of his earlier psychiatric and psychological 
evaluations, the Board is of the opinion that underlying 
etiological basis for the variously diagnosed psychiatric 
disorders (i.e., dysthymic disorder, generalized anxiety 
disorder, PTSD, depressive disorder, and panic disorder with 
agoraphobia) in the record on appeal has been called into 
question.  Thus, the RO should schedule the veteran for a 
psychiatric examination for the purpose of providing a 
definitive diagnosis of the veteran's psychiatric disability, 
and to determine whether that disability is attributable to 
his period of service, or; if it was caused by any incident 
that occurred during such service.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b) (1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b) (1) to respond to 
a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to procure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED for the following 
development:

1.  With respect to the issue of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, 
the RO should send the veteran a letter 
that complies with the notification 
requirements of the VCAA, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and any other applicable 
legal precedent.  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter, and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should schedule the veteran 
for a VA psychiatric examination, 
preferably by a psychiatrist if 
available, to determine the nature and 
etiology of all psychiatric disorders 
present.  The claims folder, to include a 
copy of the Remand, should be made 
available to and be reviewed by the 
examiner.  The examiner should be 
informed that the veteran is shown by his 
service administrative records to be in 
receipt of the Combat Action Ribbon.  The 
examiner should also be instructed that 
the veteran's accounts of mortar attacks, 
and having seen several of his service 
comrades wounded during such attacks are 
established by the record, and that these 
events are to be considered for the 
purpose of determining whether the 
veteran's exposure to a stressful event 
in service has resulted in current 
psychiatric disability.  The examiner 
should be asked to integrate the previous 
psychiatric findings and diagnoses with 
current findings to obtain a true picture 
of the veteran's psychiatric status.  All 
indicated tests and studies should be 
accomplished, and clinical findings 
should be reported in detail.

Based on a review of the records 
contained in the claims folder and the 
examination results, the examiner is 
asked to address the following questions:  

(a).  Does the veteran satisfy the 
criteria for a diagnosis of PTSD?

(b).  If the diagnosis of PTSD is 
deemed appropriate, is it at least as 
likely as not (i.e., probability of 50 
percent) that such a disorder had its 
onset during service or is in any way 
causally related to service?

(c).  Has the veteran developed a 
psychiatric disorder other than PTSD?  
If so, state the diagnosis or 
diagnoses.

(d).  If the examiner finds that the 
veteran has developed a psychiatric 
disorder, other than PTSD, is it at 
least as likely as not (i.e., a 
probability of 50 percent) that such 
disorder had its onset during service 
or is in any other way causally 
related to service?

(e).  Is it at least as likely as not 
(i.e., a probability of 50 percent) 
that a psychosis was manifested within 
the one year following the veteran's 
discharge from service in September 
1970?

A complete rationale should be given for 
all opinions.  In this regard, the 
opinion should be based on examination 
findings, historical records, and medical 
principles. 

3.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for a psychiatric disorder, to 
include PTSD, in light of all pertinent 
evidence and legal authority.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




